Citation Nr: 1735676	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right lower extremity below-the-knee amputation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army, to include from March 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before a member of the Board in January 2012.  This claim was remanded by the Board in July 2016 and October 2016 in order to afford the Veteran a hearing.  In April 2017, the Veteran was notified of his May 2017 hearing at the VA facility specifically identified in the October 2016 Board remand.  The Veteran failed to appear for the scheduled hearing and did not provide any explanation for his failure to appear.  Accordingly, his hearing request is considered withdrawn and the Board can proceed with the adjudication of the claim.  38 C.F.R. § 20.704(d); Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative medical evidence of record does not show that the amputation of the right lower extremity was present in service, related to service, or related to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for amputation of the right lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service-connected for residuals of a right ankle fracture with traumatic degenerative changes and he is currently seeking service connection for a below-the-knee amputation of his right lower extremity.  Although the Veteran relates his amputation of the right lower extremity to his non-service connected diabetes, he still contends that service connection is warranted.  See November 2009 statement, September 2010 notice of disagreement, and January 2012 VA Form 9.  
  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service treatment records are not available for review as they were destroyed in a fire.  See June 2010 Request for Information.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Here, contemporaneous private treatment records from an in-service automobile accident are associated with the claims file.  These 1956 treatment records show that the Veteran experienced a right ankle injury during service, thus indicating that he did not have an amputation of the right lower extremity at this time.  
In fact, private treatment records show that the amputation of the right lower extremity did not occur until February 2009, which is several decades after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Significantly, the medical evidence specifically relates the right lower extremity amputation to the Veteran's non-service connected diabetes.  He was diagnosed in February 2009 with "non-salvageable diabetic foot infection of the right foot."  A March 2009 treatment record states that he had "diabetic foot ulcer" that was treated with a below-the-knee amputation of the right lower extremity.  A June 2010 VA treatment record also references lower extremity amputation "related" to diabetes mellitus.  As the Veteran is not service connected for diabetes, service connection for right lower extremity amputation related to diabetes is not warranted.  38 C.F.R. § 3.310.

As noted above, the Veteran is currently service-connected for residuals of a right ankle fracture with traumatic degenerative changes.  However, in May 2009, a VA examiner specifically stated that the Veteran's right lower extremity amputation was not related to his service-connected right ankle injury and fracture.    

In his January 2012 VA Form 9, the Veteran appears to contend that he was not properly diagnosed during service and that his condition is related to service.  However, he does not provide any additional details regarding this contention.  It is important to note that the Veteran is not competent to state that he was not properly diagnosed during service as he does not have the medical expertise required to address a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  

The Board finds that the preponderance of the evidence is against the claim given that the medical evidence clearly shows that the right lower extremity was not amputated until several decades after separation from service and that the amputation was not related to his service-connected right ankle disability but rather clearly related to his non-service connected diabetes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right lower extremity below-the-knee amputation is denied. 





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


